United States Court of Appeals
                                                                          Fifth Circuit
                                                                        F I L E D
                    IN THE UNITED STATES COURT OF APPEALS
                                                                       September 9, 2004
                             FOR THE FIFTH CIRCUIT
                                                                     Charles R. Fulbruge III
                                                                             Clerk

                                    No. 03-21160
                                  Summary Calendar



GENNIE ERNST,

                                                         Plaintiff-Appellant,

versus

SUNBELT RENTALS, INC., A North
Carolina Corporation,

                                                            Defendant-Appellee.

                           --------------------
               Appeal from the United States District Court
                    for the Southern District of Texas
                                (H-02-0381)
                           --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

       Plaintiff-Appellant Gennie Ernst appeals the summary judgment

dismissal      of   her   multi-faceted     employment   discrimination        case

against her former employer, Defendant-Appellee Sunbelt Rentals,

Inc.       (“Sunbelt”).     All    claims   asserted   by    Ernst   arise     from

Sunbelt’s termination of her employment, which Sunbelt insists was

the result of a reduction in force.           Ernst counters that Sunbelt’s




       *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
proffered reasons are merely pretext for discrimination based on

age, actual or perceived disability, and sex.

     The district court considered substantial summary judgment

evidence submitted by both parties and filed an order in October,

2003 that patiently, exhaustively, and comprehensively lays out the

facts in the light most favorable to Ernst as non-movant, the law

applicable to the various grounds of discrimination asserted by

Ernst, the application of that law to the facts most favorable to

Ernst, and the conclusions reached, all of which are ultimately

unfavorable to Ernst.   As a result, the district court granted

Sunbelt’s motion for summary judgment and dismissed all claims by

Ernst.

     We, in turn, have carefully reviewed de novo the facts and law

implicated by this case, including a detailed study of the district

court’s opinion and equally close consideration of the appellate

briefs of the parties and the record on appeal.   In the end, we are

convinced that Sunbelt is entitled to summary judgment dismissing

all claims of proffered by Ernst.    The judgment of the district

court is, therefore, affirmed in all respects.

AFFIRMED.




                                2